NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

DAVID A. BOYD,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7004

Appeal from the United States Court of Appeals for
Veterans Claims in case n0. 09-3196, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

David A. Boyd moves without opposition for a 45-day
extension of time, until June 25, 2012, to file his reply
brief.

Up0n consideration thereof,

BOYD v. DVA 2

IT fs ORDERED THAT:

The motion is granted.

FoR THE COURT

 1 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk `

ccc Kenneth M. Carpenter, Esq
Alex P. Hontos, Esq.

s21

F|LED
. .courn o\= APFEALS \=on
U S\‘HE FEDERAL clncurr

MAY 1 7 2[!12
JAN HURBA\.Y
CLERK